United States Court of Appeals
                                                              Fifth Circuit
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT              FILED
                                                        March 22, 2007

                                                   Charles R. Fulbruge III
                             No. 06-10460                  Clerk
                           Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

GUADALUPE GONZALEZ, JR.,

                                     Defendant-Appellant.

                         --------------------
            Appeal from the United States District Court
                 for the Northern District of Texas
                        USDC No. 7:02-CR-12-1
                         --------------------

Before JOLLY, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Guadalupe Gonzalez, Jr., pleaded guilty to conspiring to

distribute and possess with intent to distribute 500 grams or

more of cocaine and to carrying and possessing a firearm in

relation to a drug trafficking crime.    He was sentenced to a 135-

month term of imprisonment on the conspiracy count and to a

consecutive five-year term for his violation of 18 U.S.C.

§ 924(c).

     For the first time on appeal, Gonzalez argues that his

convictions should be overturned because the magistrate judge


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-10460
                                -2-

erred under FED. R. CRIM. P. 11 by incorrectly admonishing him

regarding the penalties associated with the counts set forth in

the indictment.   Because Gonzalez failed to raise a Rule 11

objection in the district court, our review is for plain error.

United States v. Reyes, 300 F.3d 555, 558 (5th Cir. 2002).

      To establish plain error, Gonzalez “has the burden to show

(1) there is an error, (2) that is clear and obvious, and (3)

that affects his substantial rights.”     Id.   If these factors are

established, the decision to correct the forfeited error still

lies within the court’s sound discretion, which this court will

not exercise unless the error seriously affects the fairness,

integrity, or public reputation of judicial proceedings.      Id.   A

reviewing court may consult the entire record when determining

the effect of any error on substantial rights.      United States v.

Vonn, 535 U.S. 55, 58-59 (2002).

      At rearraignment, the magistrate judge incorrectly

admonished Gonzalez regarding the penalties associated with the

conspiracy count.   However, Gonzalez’s written plea agreement,

which he signed, correctly states the applicable maximum and

mandatory minimum sentences.   In view of the entire record,

Gonzalez fails to show that, but for the error at rearraignment,

he would not have entered a guilty plea.     See United States v.

Dominguez Benitez, 542 U.S. 74, 83 (2004); Vonn, 535 U.S. at 58-

59.
                            No. 06-10460
                                 -3-

     Gonzalez argues that the district court erred in enhancing

his sentence on the conspiracy count by two levels for his role

in the offense.    He contends that the enhancement, which was

imposed because he recruited an individual who had a permit to

carry a handgun, violates U.S.S.G. § 2K2.4 and results in

impermissible double counting because he was also sentenced for

violating § 924(c).    Because Gonzalez did not object to the

enhancement on the grounds raised on appeal, our review is for

plain error.   See United States v. Cabral-Castillo, 35 F.3d 182,

188-89 (5th Cir. 1994).

     “Double counting is impermissible only where the guidelines

at issue prohibit it.”    United States v. Gaytan, 74 F.3d 545, 560

(5th Cir. 1996).    The text of § 2K2.4 and its commentary does not

prohibit application of a role enhancement where the defendant is

also convicted of violating § 924(c), and Gonzalez has pointed to

no case law that would support such an interpretation.    Gonzalez

has failed to establish plain error.    See Cabral-Castillo, 35

F.3d at 188-89.

     Gonzalez argues that the district court erred in overruling

his objection to the inclusion of information regarding three

cocaine transactions totaling 10 kilograms in determining the

quantity of drugs for which he was held responsible.    He asserts

that he provided information on these transactions after entering

into a cooperation agreement under U.S.S.G. § 1B1.8(a).
                            No. 06-10460
                                 -4-

     Credibility determinations in a sentencing hearing “are

peculiarly within the province of the trier-of-fact.”   United

States v. Sarasti, 869 F.2d 805, 806 (5th Cir. 1989).   As

Gonzalez acknowledges, the district court implicitly determined,

that information on the three transactions was disclosed prior to

the formation of a cooperation agreement, a finding consistent

with testimony given at sentencing by law enforcement officers

who interviewed Gonzalez.   We conclude that the district court

did not reversibly err in overruling Gonzalez’s objection to the

inclusion of information revealed by him regarding these three

transactions in calculating the applicable guideline range.      See

United States v. Posada-Rios, 158 F.3d 832, 878 (5th Cir. 1998);

Sarasti, 869 F.2d at 806.

     AFFIRMED.